



Exhibit 10.19
CATERPILLAR INC.
SUPPLEMENTAL RETIREMENT PLAN
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)
ARTICLE I DEFINITIONS
1

1.1
General.    1

1.2
Construction.    4

ARTICLE II ELIGIBILITY; ADOPTION BY AFFILIATES
4

2.1
Eligible Employees.    4

2.2
Existing Participants.    5

2.3
New Participants.    5

2.4
Discontinuance of Participation.    5

2.5
Adoption by Affiliates.    5

ARTICLE III DETERMINATION OF BENEFIT
5

3.1
General.    5

3.2
Amount of Benefit Payable to Participant.    6

3.3
Survivor Benefits.    7

3.4
Early Retirement Reductions.    8

3.5
Future Adjustments.    8

ARTICLE IV VESTING
8

4.1
Vesting.    8

ARTICLE V PAYMENT OF BENEFIT
8

5.1
Payments on or After January 1, 2005, But Prior to January 1, 2009.    8

5.2
Payments on or After January 1, 2009.    8

5.3
Automatic Lump Sum Distributions.    11

5.4
Withholding.    12

5.5
Ban on Acceleration of Benefits.    12

ARTICLE VI ADMINISTRATION OF THE PLAN
12

6.1
General Powers and Duties.    12

6.2
General.    12

6.3
Claims Procedures.    13

ARTICLE VII AMENDMENT
13

7.1
Amendment.    13

7.2
Effect of Amendment.    13






--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




7.3
Termination.    13

ARTICLE VIII GENERAL PROVISIONS
14

8.1
Participant’s Rights Unsecured.    14

8.2
No Guaranty of Benefits.    14

8.3
No Enlargement of Employee Rights.    14

8.4
Section 409A Compliance.    14

8.5
Spendthrift Provision.    14

8.6
Domestic Relations Orders.    15

8.7
Incapacity of Recipient.    15

8.8
Successors.    15

8.9
Limitations on Liability.    15

8.10
Overpayments.    15

8.11
Plan Frozen.    15

8.12
Special Rules for Participants With Same-Sex Domestic Partners.    16

8.13
Determination of “spouse”.    17



CATERPILLAR INC.
SUPPLEMENTAL RETIREMENT PLAN
PREAMBLE
The Caterpillar Inc. Supplemental Retirement Plan (formerly known as the
Caterpillar Inc. Supplemental Pension Benefit Plan and hereinafter referred to
as the “Plan”) was established as of January 1, 1976 by Caterpillar Inc. (the
“Company”) to provide additional pension benefits to individuals who participate
in the Caterpillar Inc. Retirement Income Plan, as amended, or any successor(s)
to such plan (not including the applicable supplement of the Caterpillar Inc.
Retirement Income Plan that reflects the provisions and benefits of the Solar
Turbines Incorporated Retirement Plan on and after the merger of the Solar
Turbines Incorporated Retirement Plan with and into the Caterpillar Retirement
Income Plan effective as of 11:59 PM CST on December 31, 2014) (“RIP”), but
whose benefits are limited due to the application of Section 401(a)(17) and/or
Section 415 of the Internal Revenue Code of 1986, as amended. The Plan also
provides the benefits that would otherwise be payable pursuant to RIP but for
(i) an individual’s deferral of compensation under the Caterpillar Inc. Deferred
Employees’ Investment Plan, the Caterpillar Inc. Supplemental Employees’
Investment Plan, or the Caterpillar Inc. Supplemental Deferred Compensation Plan
or (ii) the exclusions from “Total Earnings” under RIP for an individual’s lump
sum discretionary awards and variable base pay. This amended and restated Plan
is effective as of January 1, 2020.
For avoidance of doubt, all references in the Plan to RIP shall not include the
applicable supplement of the Caterpillar Inc. Retirement Income Plan that
reflects the provisions and benefits of the Solar Turbines Incorporated
Retirement Plan on and after the merger of the Solar Turbines Incorporated
Retirement Plan with and into the Caterpillar Retirement Income Plan effective
as of 11:59 PM CST on December 31, 2014 and benefits under the Plan shall in no
way be affected by benefits provided or not provided under such applicable
supplement.


2

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




ARTICLE I
DEFINITIONS
1.1    General. When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not begin a sentence, the word
or phrase shall generally be a term defined in this Article I. The following
words and phrases used in the Plan with the initial letter capitalized shall
have the meanings set forth in this Article I, unless a clearly different
meaning is required by the context in which the word or phrase is used or the
word or phrase is defined for a limited purpose elsewhere in the Plan document:
(a)    “Adopting Affiliate” means any Affiliate that has been authorized by the
Company to adopt the Plan and which has adopted the Plan in accordance with
Section 2.5. All Affiliates that adopted the Plan on or before the Effective
Date and that had not terminated such adoption shall continue to be Adopting
Affiliates of the Plan.
(b)    “Affiliate” means a parent business that controls, or a subsidiary
business that is controlled by, the Company.
(c)    “Beneficiary” means, with respect to a Participant, the person or persons
entitled to receive distributions of the Participant’s death benefits under RIP.
(d)    “Benefit Determination Date” means the following:
(i)    On or After January 1, 2005, But Prior to January 1, 2009. On or after
January 1, 2005, but prior to January 1, 2009, a Participant’s Benefit
Determination Date shall be the date as of which the Participant has elected to
commence benefits under RIP.
(ii)    On or After January 1, 2009. On or after January 1, 2009, a
Participant’s Benefit Determination Date shall be the date determined under (1)
or (2) below:
(i)    With respect to (x) a Participant’s PEP Benefit (as defined in Section
3.2(b)), (y) a Choice Participant’s benefits under this Plan, or (z) a
Participant’s Traditional Benefit (as defined in Section 3.2(a)) where the
Participant satisfies the requirements under Section 5.2(d)(1)(i), (ii), (iii),
(iv), or (v) as of the Participant’s Separation from Service, the Participant’s
Benefit Determination Date shall be the first day of the month following the
Participant’s Separation from Service.
(ii)    With respect to a Participant's Traditional Benefit (as defined in
Section 3.2(a)) for a Participant other than a Choice Participant where the
Participant does not satisfy the requirements under Section 5.2(d)(1)(i), (ii),
(iii), (iv), or (v) as of the Participant’s Separation from Service, the
Participant’s Benefit Determination Date shall be the first day of the month
following the date that the Participant first satisfies the requirements under
Section 5.2(d)(1)(i), (ii), (iii), (iv), or (v).
(e)    “Benefit Payment Date” means the date as of which the Participant’s
benefit amounts under the Plan shall be payable, as determined in accordance
with Section 5.2(d).


3

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




(f)    “Board” means the Board of Directors of the Company, or any authorized
committee of the Board.
(g)    “Choice Participant” means a Participant who (i) has a “frozen
traditional benefit” under RIP as a result of the election made by such
Participant to cease accruing a benefit under the traditional benefit formula of
RIP and to begin accruing a benefit under the pension equity formula of RIP and
(ii) had accrued a Traditional Benefit (as defined in Section 3.2(a)) under this
Plan as of June 30, 2003.
(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(i)    “Company” means Caterpillar Inc., and, to the extent provided in
Section 8.8 below, any successor corporation or other entity resulting from a
merger or consolidation into or with the Company or a transfer or sale of
substantially all of the assets of the Company.
(j)     “DEIP” means the Caterpillar Inc. Deferred Employees’ Investment Plan,
as amended.
(k)    “Director” means the Company’s Director of Total Rewards.
(l)    “Disability” or “Disabled” means that a Participant is determined to be
totally disabled by the United States Social Security Administration.
(m)    “Effective Date” means January 1, 2020.
(n)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
(o)    “GSCS” means Caterpillar Logistics Services LLC (f/k/a Caterpillar
Logistics Services, Inc.).
(p)    “GSCS Closing Date” means the date on which the sale of GSCS to an entity
that is not an Affiliate is completed.
(q)    “GSCS Participant” means a Participant who is employed by GSCS upon the
closing of the sale of GSCS to an entity that is not an Affiliate.
(r)    “Lump Sum Discretionary Award” means a lump sum discretionary award paid
to a Participant in accordance with the established pay practices of the Company
and Adopting Affiliates and designated with earnings code 208 or 212 in the
Company’s payroll system (or the equivalent earnings code for Adopting
Affiliates that do not use the Company's payroll system, or predecessor or
subsequent payroll systems).
(s)    “Participant” means an employee of the Company or any Adopting Affiliate
who satisfies the eligibility requirements for participation in the Plan.


4

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




(t)    “Plan” means the Caterpillar Inc. Supplemental Retirement Plan, as set
forth herein and as it may be amended from time to time.
(u)    “Plan Administrator” means the Director.
(v)    “Plan Year” means the calendar year.
(w)    “RIP” means the Caterpillar Inc. Retirement Income Plan, as amended or
any successor(s) to such plan, other than the applicable supplement of the
Caterpillar Inc. Retirement Income Plan that reflects the provisions and
benefits of the Solar Turbines Incorporated Retirement Plan on and after the
merger of the Solar Turbines Incorporated Retirement Plan with and into the
Caterpillar Retirement Income Plan effective as of 11:59 PM CST on December 31,
2014.
(x)    “SDCP” means the Caterpillar Inc. Supplemental Deferred Compensation
Plan, as amended or any successor(s) to such plan.
(y)    “SEIP” means the Caterpillar Inc. Supplemental Employees’ Investment
Plan, as amended.
(z)    “Separation from Service” means separation from service as determined in
accordance with any regulations, rulings or other guidance issued by the
Department of the Treasury pursuant to Section 409A(a)(2)(A)(i) of the Code, as
it may be amended or replaced from time to time.
(aa)    “Specified Employee” means a “key employee” as defined in Section 416(i)
of the Code without regard to Section 416(i)(5) and determined in accordance
with Section 409A(a)(2)(B)(i) of the Code.
(bb)    “Sunset Participant” means a Participant who is classified as a “Sunset
Participant” under the terms of RIP.
(cc)    “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. For purposes of the Plan, an
“Unforeseeable Emergency” shall not include a Participant’s need to send his or
her child to college or a Participant’s desire to purchase a home. Any
determination as to whether a Participant has incurred an Unforeseeable
Emergency shall be made in the sole discretion of the Plan Administrator in
accordance with rules prescribed pursuant to Section 409A of the Code.
(dd)    “Variable Base Pay” means the variable base pay paid to a Participant as
determined in accordance with the established pay practices of the Company and
Adopting Affiliates.
1.2    Construction. The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the Plan clearly states to the contrary. Headings and subheadings
are for the purpose of reference only and are not


5

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




to be considered in the construction of the Plan. If any provision of the Plan
is determined to be for any reason invalid or unenforceable, the remaining
provisions shall continue in full force and effect. All of the provisions of the
Plan shall be construed and enforced according to the laws of the State of
Illinois without regard to conflict of law principles and shall be administered
according to the laws of such state, except as otherwise required by ERISA, the
Code, or other Federal law.
ARTICLE II    
ELIGIBILITY; ADOPTION BY AFFILIATES
2.1    Eligible Employees. The purpose of the Plan is to provide supplemental
retirement benefits to a select group of management or highly compensated
employees. This group of employees is sometimes referred to as a “top hat
group.” The Plan constitutes an unfunded supplemental retirement plan and is
fully exempt from Parts 2, 3, and 4 of Title I of ERISA. The Plan shall be
governed and construed in accordance with Title I of ERISA.
2.2    Existing Participants. Each individual who was a Participant in the Plan
as of the date of execution of this plan document shall continue as such,
subject to the provisions hereof.
2.3    New Participants. An employee shall participate in the Plan if the
employee is receiving, is eligible to receive, or is accruing retirement
benefits pursuant to RIP; and
(a)    the employee’s RIP benefits are limited by application of Section
401(a)(17) of the Code;
(b)    the employee’s RIP benefits are limited by application of Section 415(b)
of the Code;
(c)    the employee’s RIP benefits are decreased due to the employee’s deferral
of salary or incentive compensation under SEIP, DEIP or SDCP; or
(d)    the employee’s RIP benefits are limited due to the exclusions from “Total
Earnings” (as defined under RIP) for the employee’s Lump Sum Discretionary
Awards and Variable Base Pay.
2.4    Discontinuance of Participation. As a general rule, once an individual is
a Participant, he will continue as such for all future Plan Years until his
retirement or other termination of employment. In addition, prior to retirement
or other termination of employment, the Plan Administrator shall discontinue an
individual’s participation in the Plan if the Plan Administrator concludes, in
the exercise of his discretion, that the individual is no longer properly
included in the top hat group. If an individual’s participation is discontinued,
the individual will no longer be eligible to accrue a benefit under the Plan.
The individual will not be entitled to receive a distribution, however, until
the occurrence of another event (e.g., death or Separation from Service) that
entitles the individual to receive a distribution.
2.5    Adoption by Affiliates. An employee of an Affiliate may not become a
Participant in the Plan unless the Affiliate has previously adopted the Plan. An
Affiliate of the Company may


6

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




adopt the Plan only with the approval of the Company. By adopting the Plan, the
Affiliate shall be deemed to have agreed to assume the obligations and
liabilities imposed upon it by the Plan, agreed to comply with all of the other
terms and provisions of the Plan, delegated to the Plan Administrator the power
and responsibility to administer the Plan with respect to the Affiliate’s
employees, and delegated to the Company the full power to amend or terminate the
Plan with respect to the Affiliate’s employees. Notwithstanding the foregoing,
an Affiliate that has previously adopted the Plan may terminate its
participation in the Plan in accordance with such rules and procedures that are
promulgated by the Company.
ARTICLE III    
DETERMINATION OF BENEFIT
3.1    General. Benefit amounts payable under the Plan shall be determined
pursuant to Section 3.2 and, if applicable, adjusted pursuant to Section 3.4.
Such determinations shall be made by reference to (a) the benefit amounts that
would be payable to the Participant under RIP if SEIP, DEIP and SDCP deferrals
and any Lump Sum Discretionary Awards or Variable Base Pay were taken into
account in determining the Participant’s benefits thereunder and (b) without
regard to the applicable limitations under Sections 401(a)(17) and 415 of the
Code. For avoidance of doubt, effective January 1, 2011, any Participant who is
not a Sunset Participant shall not receive any additional benefit accruals under
this Article III, and any Sunset Participant shall not receive any additional
benefit accruals under this Article III effective as of the earlier of: (1) the
date he is no longer a Sunset Participant or (2) January 1, 2020.
3.2    Amount of Benefit Payable to Participant. The monthly benefit payable to
the Participant by the Plan shall be equal to the sum of the Participant’s
“Traditional Benefit” and “PEP Benefit” amounts (both as defined below), if any,
determined under subsections (a) and (b) below as of the Participant’s Benefit
Determination Date:
(a)    “Traditional Benefit”. Any benefit payable to the Participant by the Plan
under the “traditional benefit” provisions of RIP, as it may be amended from
time to time, shall be determined as follows:
(1)    Step One. The Plan Administrator shall determine the benefit that would
be payable to the Participant pursuant to RIP if SEIP, DEIP and SDCP deferrals
and any Lump Sum Discretionary Awards or Variable Base Pay were taken into
account and without regard to the applicable limitations under Sections
401(a)(17) and 415 of the Code. For purposes of this Section 3.2(a)(1), the
parenthetical phrase of Section 5.2 of RIP reading “(2% for Participants in
salary grades 30 or 31 pursuant to the Company’s standard salary grades or such
salary grade equivalents, 2.25% for Participants in salary grade 32 pursuant to
the Company’s standard salary grades or such salary grade equivalents, 2.4% for
Participants in salary grades 33 or higher pursuant to the Company’s standard
salary grades or such salary grade equivalents)” shall be disregarded.
(2)    Step Two. The Plan Administrator shall determine the Participant’s
benefit that would be payable pursuant to RIP (as calculated as of the
Participant’s Benefit Determination Date).


7

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




(3)    Step Three. The amount determined pursuant to paragraph (2) above shall
be subtracted from the amount determined pursuant to paragraph (1) above to
determine the benefit payable to the Participant pursuant to this Section 3.2(a)
of the Plan (herein referred to as a Participant’s “Traditional Benefit”).
(b)    “PEP Benefit”. Any benefit payable by the Plan to the Participant under
the “pension equity formula” provisions of RIP, as it may be amended from time
to time, shall be determined as follows:
(1)    Step One. The Plan Administrator shall determine the single sum amount
that would be payable to the Participant pursuant to RIP if SEIP, DEIP and SDCP
deferrals and any Lump Sum Discretionary Awards or Variable Base Pay were taken
into account and without regard to the applicable limitations under Sections
401(a)(17) and 415 of the Code.
(2)    Step Two. The Plan Administrator shall determine the Participant’s single
sum amount that would be payable pursuant to RIP (as calculated as of the
Participant’s Benefit Determination Date).
(3)    Step Three. The amount determined pursuant to paragraph (2) above shall
be subtracted from the amount determined pursuant to paragraph (1) above to
determine the single sum amount payable to the Participant pursuant to this
Section 3.2(b) of the Plan (herein referred to as a Participant’s “PEP
Benefit”).
3.3    Survivor Benefits. In the event a Participant dies after becoming vested
under the Plan pursuant to Section 4.1 but prior to commencing his benefits
under the Plan pursuant to Article V, a survivor benefit shall be payable as
follows:
(a)    Traditional Benefit. With respect to a Participant’s Traditional Benefit,
if any, determined under Section 3.2(a) (and, if applicable, adjusted under
Section 3.4), the Participant’s surviving spouse, if any, shall be entitled to a
monthly survivor benefit payable during the spouse’s lifetime and terminating
with the payment for the month in which such spouse’s death occurs. The monthly
benefit payable to the surviving spouse shall be the portion of the amount
determined under Section 3.2(a) (and, if applicable, adjusted under Section 3.4)
as of the Participant’s Benefit Determination Date that the surviving spouse
would have been entitled to receive under this Plan if the Participant had
separated from service on the date of his death, commenced benefits in
accordance with Article V in the form of a 50% joint and survivor annuity, and
then died immediately thereafter. A surviving spouse who was not married to the
deceased Participant for at least one year at the date of death shall not be
eligible for the monthly survivor benefit pursuant to this Section 3.3.
(b)    PEP Benefit. With respect to a Participant’s PEP Benefit, if any,
determined under Section 3.2(b), such benefit shall be paid to the Participant’s
Beneficiary in a single sum amount as soon as administratively feasible after
the Benefit Determination Date.
(c)    Certain Choice Participant Benefits. Notwithstanding the provisions of
(a) and (b) above, with respect to a Choice Participant who does not make a
contrary election


8

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




pursuant to Section 5.2(c)(3), such Participant’s Beneficiary shall receive a
single sum amount equal to the actuarial equivalent present value (using the
actuarial assumptions under RIP applicable to the Participant as of his or her
Benefit Determination Date) of the Participant’s Traditional Benefit and PEP
Benefit calculated as of the date specified in Section 5.2(d)(1)(i), or date of
death if later, and as further adjusted by using the actuarial assumptions under
RIP applicable to the Beneficiary as of the Participant’s Benefit Determination
Date. Notwithstanding the foregoing, if a Choice Participant makes an election
pursuant to Section 5.2(c)(3) to receive his or her benefits under the Plan in
the form of monthly annuity payments, his or her Beneficiary, in lieu of the
single sum amount described in the preceding sentence, shall receive a monthly
benefit paid for the remainder of the Beneficiary’s life; provided that, the
Beneficiary’s monthly benefit shall be equal to the actuarially equivalent
monthly benefit of such single sum amount (using the actuarial assumptions under
RIP applicable to the Beneficiary as of the Participant’s Benefit Determination
Date); provided further that, in no event shall the Beneficiary’s monthly
benefit be less than the monthly survivor benefit determined under Section
3.3(a) that, but for this Section 3.3(c), would have been payable to the
Participant’s surviving spouse (or, if there is no surviving spouse, would have
been payable under Section 3.3(a) had the Participant died with a surviving
spouse). Any single sum amount or monthly benefit determined under this Section
3.3(c) shall be payable to the Participant’s Beneficiary as soon as
administratively feasible after the date of the Participant’s death.
3.4    Early Retirement Reductions.
(a)    General. Benefits determined pursuant to this Article III shall be
subject to the same reductions for early commencement as applicable under RIP.
(b)    CEO. Notwithstanding Section 3.4(a) or anything else herein to the
contrary, if the employment of the person who occupied the position of Chief
Executive Officer of the Company on December 10, 2015 (the “CEO”) terminates for
any reason other than death or Disability prior to the attainment of age 65, the
benefit determined pursuant to this Article III shall be reduced in accordance
with the early retirement provisions of RIP but substituting age 65 for age 62.
Upon termination of the CEO’s employment due to death or Disability, the
benefits determined pursuant to this Article III for the CEO shall be subject to
the same reductions for early retirement as applicable under RIP.
3.5    Future Adjustments. Any benefit amounts payable under this Plan may be
adjusted to take into account future amendments to RIP and increases in
retirement income that are granted under RIP due to cost-of-living increases.
Any benefit amounts payable under this Plan shall be adjusted to take into
account future factors and adjustments made by the Secretary of the Treasury (in
regulations or otherwise) to the limitations under Sections 401(a)(17) and 415
of the Code, except as provided under Section 8.11(e).
ARTICLE IV    
VESTING
4.1    Vesting. Subject to Section 8.1, each Participant shall be vested in his
or her benefit, if any, that becomes payable under Article V of the Plan to the
same extent that the Participant is vested in his or her benefit accrued under
RIP. Notwithstanding the foregoing provisions of this


9

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




Section 4.1, each GSCS Participant shall be fully vested at all times from and
after the GSCS Closing Date in his or her benefit payable under the Plan.
ARTICLE V    
PAYMENT OF BENEFIT
5.1    Payments on or After January 1, 2005, But Prior to January 1, 2009. In
accordance with the transitional guidance issued by the Internal Revenue Service
and the Department of Treasury in Section 3 of IRS Notice 2007-86, any payment
of benefits to a Participant or his Beneficiary commencing on or after January
1, 2005, but prior to January 1, 2009 shall be made pursuant to the
Participant's applicable payment election or the applicable pre-retirement
survivor provisions under RIP.
5.2    Payments on or After January 1, 2009. Any payment of benefits to a
Participant commencing on or after January 1, 2009 shall be determined in
accordance with this Section 5.2.
(a)    Limitation on Right to Receive Distribution. A Participant shall not be
entitled to receive a distribution prior to the first to occur of the following
events:
(1)    The Participant’s Separation from Service, or in the case of a
Participant who is a Specified Employee, the date which is six months after the
Participant’s Separation from Service;
(2)    The date the Participant becomes Disabled;
(3)    The Participant’s death;
(4)    A specified time (or pursuant to a fixed schedule) specified at the date
of deferral of compensation;
(5)    An Unforeseeable Emergency; or
(6)    To the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of the Company or an Adopting Affiliate or in the
ownership of a substantial portion of the assets of the Company or an Adopting
Affiliate.
This Section 5.2(a) restates the restrictions on distributions set forth in
Section 409A of the Code and is intended to impose restrictions on distributions
pursuant to the Plan accordingly. This Section 5.2(a) does not describe the
instances in which distributions will be made. Rather, distributions will be
made only if and when permitted both by this Section 5.2(a) and another
provision of the Plan.
(b)    General Right to Receive Distribution. Following a Participant’s
termination of employment or death, the Participant’s benefit amounts will be
paid to the Participant in the manner and at the time provided in Sections
5.2(c) and 5.2(d), as applicable. A transfer of a Participant from the Company
or any Affiliate to any other Affiliate or the Company shall not be deemed to be
a termination of employment for purposes of this Section 5.2(b).


10

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




(c)    Form of Payment.
(1)    Traditional Benefit. Any monthly benefit payable to a Participant under
Section 3.2(a) (and, if applicable, adjusted under Section 3.4) shall be paid in
the form of annuity payments as follows:
(i)    Unmarried Participants. The benefits of an unmarried Participant shall be
paid in the form of a single life annuity for the Participant’s life. No
payments shall be made after the Participant dies. Notwithstanding the
foregoing, in accordance with uniform rules and procedures as may be adopted by
the Plan Administrator from time to time, an unmarried Participant may elect, in
lieu of a single life annuity, to have his or her benefits paid in any
actuarially equivalent form of annuity permitted under RIP.
(ii)    Married Participants. Subject to Section 3.3, the benefits of a married
Participant shall be paid in the form of a joint and survivor annuity in a
reduced monthly benefit for the Participant’s life (as determined in accordance
with the applicable actuarial assumptions in effect under RIP) and then, if the
Participant’s spouse is still alive, a benefit equal to 50% of the Participant’s
monthly benefit is paid to the spouse for the remainder of his or her life. If
the Participant’s spouse is not alive when the Participant dies, no further
payments shall be made. Notwithstanding the foregoing, in accordance with
uniform rules and procedures as may be adopted by the Plan Administrator from
time to time, a married Participant may, with the written consent of the
Participant’s spouse, elect to waive the joint and survivor annuity of this
subparagraph (ii) and instead elect a single life annuity or any actuarially
equivalent form of annuity permitted under RIP.
In addition, if the Participant’s Benefit Payment Date, as described in clauses
(i)-(v) of Section 5.2(d)(1), is delayed pursuant to the last sentence of
Section 5.2(d)(1), then any monthly benefit amounts that would have been paid if
not for such last sentence will be credited with interest at five percent (5%)
per annum through the Participant’s Benefit Payment Date. Such delayed monthly
benefit amounts and interest shall be paid in a single sum amount as soon as
administratively feasible after such Benefit Payment Date.
(2)    PEP Benefit. Any benefit payable to a Participant determined under
Section 3.2(b) shall be paid in a single sum amount. In addition, if the
Participant’s Benefit Payment Date, as described in Section 5.2(d)(2), is
delayed pursuant to the first sentence of Section 5.2(d)(2), then any single sum
amount that would have been paid if not for such first sentence will be credited
with interest at five percent (5%) per annum through the Participant’s Benefit
Payment Date. Such interest shall be paid in a single sum amount as soon as
administratively feasible after such Benefit Payment Date.
(3)    Special One-Time Election for Choice Participants. Pursuant to the
transitional guidance issued by the Internal Revenue Service and the Department
of Treasury, the Plan Administrator shall provide a special one-time election to
Choice Participants whose benefits have not commenced as of December 31, 2008,
to elect to have their benefits paid other than in the forms otherwise described
in (1) and (2) above, subject to such procedures as are established by the Plan
Administrator; provided that, if a Choice Participant does not make such an


11

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




election, any benefit amounts under the Plan that become payable to such Choice
Participant shall be paid in the forms described in (1) and (2) above, as
applicable. In addition, if the Participant’s Benefit Payment Date, as described
in Section 5.2(d)(3), is delayed pursuant to Section 5.2(d)(3), then any monthly
benefit amounts or single sum amounts that would have been paid if not for such
delay will be credited with interest at five percent (5%) per annum through the
Participant’s Benefit Payment Date in accordance with the applicable provisions
of (1) and (2) above. Such delayed monthly benefit amounts or single sum amounts
and interest shall be paid in a single sum amount as soon as administratively
feasible after such Benefit Payment Date.
(d)    Timing of Payment.
(1)    Traditional Benefit. Except as provided below, any benefit determined
under Section 3.2(a) (and, if applicable, adjusted under Section 3.4) that
becomes payable to the Participant following Separation from Service shall
commence on the first day of the month following the earliest of the following:
(i)    the Participant’s attainment of age 65 or, if later, the Participant’s
fifth anniversary of the date he or she commenced participation under RIP;
(ii)    the Participant’s attainment of age 55 with the number of the
Participant’s years of vesting service plus his or her age equaling at least 85;
(iii)    the Participant’s attainment of age 60 after completing at least 10
years of vesting service;
(iv)    the Participant’s attainment of age 55 after completing at least 15
years of vesting service; or
(v)    the Participant’s completing at least 30 years of vesting service.
For purposes of (ii), (iii), (iv) or (v) above, the Plan Administrator shall
determine the Participant’s “years of vesting service” by reference to the
applicable terms under RIP in existence as of the date the Participant first
commenced participation under this Plan.
Notwithstanding the foregoing provisions of this Section 5.2(d)(1), in no event
shall any benefit payable to a Participant under Section 3.2(a) (and, if
applicable, adjusted under Section 3.4) commence earlier than the first day of
the month coincident with or next following a date that is at least six months
after the Participant’s Separation from Service, except in the event of the
Participant’s death, in which case any benefit payable to the Participant’s
Beneficiary shall commence as of the applicable date specified in Section
3.3(a).
(2)    PEP Benefit. Any benefit determined under Section 3.2(b) that becomes
payable to the Participant following Separation from Service shall be paid on
the first day of the month that is at least six months after the Participant’s
Separation from Service. Notwithstanding the foregoing, in the event of the
Participant’s death, any benefit payable to the


12

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




Participant’s Beneficiary will be paid as soon as administratively feasible
after the date of the Participant’s death.
(3)    Certain Choice Participant Benefits. Any benefits that become payable to
a Choice Participant following Separation from Service shall be paid on the
first day of the month that is at least six months after the Participant’s
Separation from Service. Notwithstanding the foregoing, in the event of the
Participant’s death, any benefit payable to the Participant’s Beneficiary will
be paid as soon as administratively feasible after the date of the Participant’s
death.
5.3    Automatic Lump Sum Distributions. Notwithstanding any provision of the
Plan to the contrary:
(a)    Certain Distributions on or After January 1, 2005, But Prior to January
1, 2009. Effective as of January 1, 2005, but prior to January 1, 2009, if the
actuarial equivalent present value of an individual’s benefit amounts payable
under this Plan (as determined in accordance with the applicable actuarial
assumptions in effect under RIP as of the individual’s Benefit Determination
Date) is less than or equal to $10,000, the individual’s benefit amounts under
the Plan shall be distributed in a single sum amount as soon as administratively
feasible on or after such Benefit Determination Date.
(b)    Certain Distributions on or After January 1, 2009. Effective January 1,
2009, if the sum of (i) the actuarial equivalent present value of an
individual’s benefit amounts payable under this Plan (as determined in
accordance with the applicable actuarial assumptions in effect under RIP as of
the individual’s Benefit Determination Date) and (ii) the interest, if any,
credited on such amounts through the individual’s Benefit Payment Date (as
determined in accordance with the applicable provisions of Section 5.2(c)) is
less than or equal to the dollar limitation under Section 402(g)(1)(B) of the
Code in effect for the calendar year in which the individual’s Benefit Payment
Date occurs, the individual’s benefit amounts under the Plan shall be
distributed in a single sum amount equal to the sum of (i) and (ii) above as
soon as administratively feasible on or after such Benefit Payment Date.
5.4    Withholding. All distributions will be subject to all applicable tax and
withholding requirements.
5.5    Ban on Acceleration of Benefits. Neither the time nor the schedule of any
payment under the Plan may be accelerated except as permitted in regulations or
other guidance issued by the Internal Revenue Service or the Department of the
Treasury and as incorporated herein.
ARTICLE VI    
ADMINISTRATION OF THE PLAN
6.1    General Powers and Duties. The following list of powers and duties is not
intended to be exhaustive, and the Plan Administrator shall, in addition,
exercise such other powers and perform such other duties as he may deem
advisable in the administration of the Plan, unless such powers or duties are
expressly assigned to another pursuant to the provisions of the Plan.


13

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




6.2    General. The Plan Administrator shall perform the duties and exercise the
powers and discretion given to him in the Plan document and by applicable law
and his decisions and actions shall be final and conclusive as to all persons
affected thereby. The Company and the Adopting Affiliates shall furnish the Plan
Administrator with all data and information that the Plan Administrator may
reasonably require in order to perform his functions. The Plan Administrator may
rely without question upon any such data or information.
(a)    Disputes. Any and all disputes that may arise involving Participants or
beneficiaries shall be referred to the Plan Administrator and his decision shall
be final. Furthermore, if any question arises as to the meaning, interpretation
or application of any provisions of the Plan, the decision of the Plan
Administrator shall be final.
(b)    Agents. The Plan Administrator may engage agents, including
recordkeepers, to assist him and he may engage legal counsel who may be counsel
for the Company. The Plan Administrator shall not be responsible for any action
taken or omitted to be taken on the advice of such counsel, including written
opinions or certificates of any agent, counsel, actuary or physician.
(c)    Insurance. At the Director’s request, the Company shall purchase
liability insurance to cover the Director in his activities as the Plan
Administrator.
(d)    Allocations. The Plan Administrator is given specific authority to
allocate responsibilities to others and to revoke such allocations. When the
Plan Administrator has allocated authority pursuant to this paragraph, the Plan
Administrator is not to be liable for the acts or omissions of the party to whom
such responsibility has been allocated.
(e)    Records. The Plan Administrator shall supervise the establishment and
maintenance of records by his agents, the Company and each Adopting Affiliate
containing all relevant data pertaining to any person affected hereby and his or
her rights under the Plan.
(f)    Interpretations. The Plan Administrator, in his sole discretion, shall
interpret and construe the provisions of the Plan (and any underlying documents
or policies).
(g)    Electronic Administration. The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit elections, directions and forms required for
participation in, and the administration of, the Plan. If the Plan Administrator
chooses to use these alternative means, any elections, directions or forms
submitted in accordance with the rules and procedures promulgated by the Plan
Administrator will be deemed to satisfy any provision of the Plan calling for
the submission of a written election, direction or form.
(h)    Delegation. The Plan Administrator may delegate his authority hereunder,
in whole or in part, in his sole and absolute discretion.


14

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




6.3    Claims Procedures. Benefit claims under the Plan shall be resolved in
accordance with Code Section 409A and uniform and nondiscriminatory procedures
adopted by the Plan Administrator in accordance with Section 503 of ERISA.
ARTICLE VII    
AMENDMENT
7.1    Amendment. The Company reserves the right at any time to amend, modify or
suspend any or all of the provisions of this Plan, in whole or in part, at any
time as designated by a written instrument duly adopted on behalf of the
Company.
7.2    Effect of Amendment. Any amendment of the Plan shall not directly or
indirectly reduce the benefits previously accrued by the Participant.
7.3    Termination. The Company expressly reserves the right to terminate the
Plan.
(a)    General. In the event of termination, the Company shall specify whether
termination will change the time at which distributions are made; provided that
any acceleration of a distribution is consistent with Section 409A of the Code.
In the absence of such specification, the timing of distributions shall be
unaffected by termination.
(b)    GSCS Termination. Pursuant to the Company’s authority to terminate the
Plan, the Plan is irrevocably terminated with respect to all GSCS Participants
upon the GSCS Closing Date and no GSCS Participant shall accrue any benefits
under the Plan for any purpose after the GSCS Closing Date. Pursuant to
termination of the Plan with respect to GSCS Participants pursuant to this
Section 7.3(b), the present value of each GSCS Participant’s benefit amounts
payable under the Plan shall be distributed to the GSCS Participant in a single
sum amount as soon as practicable after the GSCS Closing Date, but in no event
later than December 31 next following the GSCS Closing Date. Termination of the
Plan with respect to GSCS Participants will change the time at which
distributions are made to GSCS Participants. Payments to GSCS Participants
pursuant to this Section 7.3(b) are intended to comply with section 409A of the
Code and applicable guidance issued thereunder.
ARTICLE VIII    
GENERAL PROVISIONS
8.1    Participant’s Rights Unsecured. The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any distributions hereunder. The right
of a Participant or his or her Beneficiary to receive benefits hereunder shall
be an unsecured claim against the general assets of the Company, and neither the
Participant nor his Beneficiary shall have any rights in or against any specific
assets of the Company. All amounts accrued by Participants hereunder shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes as it may deem appropriate. Nothing in this
Section shall preclude the Company from establishing a “Rabbi Trust,” but the
assets in the Rabbi Trust must be available to pay the claims of the Company’s
general creditors in the event of the Company’s insolvency.


15

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




8.2    No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.
8.3    No Enlargement of Employee Rights. No Participant shall have any right to
receive a distribution from the Plan except in accordance with the terms of the
Plan. Participation in the Plan shall not be construed to give any Participant
the right to be retained in the service of the Company or an Adopting Affiliate.
8.4    Section 409A Compliance. The Company intends that the Plan meet the
requirements of Section 409A of the Code and the guidance issued thereunder. The
Plan shall be administered, construed and interpreted in a manner consistent
with that intention.
8.5    Spendthrift Provision. No interest of any person or entity in, or right
to receive a distribution under, the Plan shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind; nor shall any such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims in bankruptcy proceedings. This Section shall not preclude
arrangements for the withholding of taxes from deferrals, credits, or benefit
payments, arrangements for the recovery of benefit overpayments, arrangements
for the transfer of benefit rights to another plan, or arrangements for direct
deposit of benefit payments to an account in a bank, savings and loan
association or credit union (provided that such arrangement is not part of an
arrangement constituting an assignment or alienation).
8.6    Domestic Relations Orders. Notwithstanding any provision of the Plan to
the contrary, and to the extent permitted by law, the amounts payable pursuant
to the Plan may be assigned or alienated pursuant to a “Domestic Relations
Order” (as such term is defined in Section 414(p)(1)(B) of the Code), subject to
such uniform rules and procedures as may be adopted by the Plan Administrator
from time to time.
8.7    Incapacity of Recipient. If the Plan Administrator is served with a court
order holding that a person entitled to a distribution under the Plan is
incapable of personally receiving and giving a valid receipt for such
distribution, the Plan Administrator shall postpone payment until such time as a
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person. The Plan Administrator is under no obligation to
inquire or investigate as to the competency of any person entitled to a
distribution. Any payment to an appointed guardian or other legal representative
under this Section shall be a payment for the account of the incapacitated
person and a complete discharge of any liability of the Company and the Plan
therefor.
8.8    Successors. The Plan shall be binding upon the successors and assigns of
the Company and upon the heirs, beneficiaries and personal representatives of
the individuals who become Participants hereunder.
8.9    Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Plan Administrator, the Director, or the Company, nor
any individual acting as the Plan Administrator’s, the Director’s, or the
Company’s employee, agent, or representative shall be


16

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




liable to any Participant, former Participant, Beneficiary or other person for
any claim, loss, liability or expense incurred in connection with the Plan.
8.10    Overpayments. If it is determined that the benefits under the Plan
should not have been paid or should have been paid in a lesser amount, written
notice thereof shall be given to the recipient of such benefits (or his legal
representative) and he shall repay the amount of overpayment to the Company. If
he fails to repay such amount of overpayment promptly, the Company shall arrange
to recover for the Plan the amount of the overpayment by making an appropriate
deduction or deductions from any future benefit payment or payments payable to
that person (or his survivor or beneficiary) under the Plan or from any other
benefit plan of the Company.
8.11    Plan Frozen. As a result of the freeze of RIP, participation and benefit
accruals are frozen under the Plan. This Section 8.11 provides clarification
regarding the freeze of the Plan.
(a)    Participation Frozen. The Plan is frozen to (1) all employees hired after
November 30, 2010 and (2) all employees rehired after December 31, 2010. Any
employee hired or rehired after the applicable date in the preceding sentence
shall not be eligible for the Plan and, in the case of a rehire, shall accrue no
additional benefits under the Plan for any period of employment after such date.
Similarly, the Plan is frozen to all individuals hired or rehired by the Company
or any Affiliate thereof prior to the applicable date in the first sentence who,
as of such date, were not Participants in the Plan and therefore such
individuals will never become eligible to participate in the Plan.
(b)    Benefits Frozen – Non-Sunset Participants. Effective January 1, 2011, the
Plan is frozen with respect to any Participant who is not classified as a Sunset
Participant on December 31, 2010. Any Participant who was not a Sunset
Participant on December 31, 2010 shall no longer accrue any additional benefits
under the Plan for periods of employment on or after January 1, 2011.
(c)    Benefits Frozen – Sunset Participants.
(1)    The Plan is frozen with respect to any Participant who is a Sunset
Participant on December 31, 2010, but who later loses his status as a Sunset
Participant, on the date such Participant loses status as a Sunset Participant.
(2)    Effective January 1, 2020, the Plan is frozen for all employees including
by way of example but not limitation, Sunset Participants.
(d)    Plan Completely Frozen – January 1, 2020. For avoidance of doubt, no
individual shall: (1) become a new Participant in the Plan after November 30,
2010 regardless of hire date or transfer date; and (2) accrue any benefits under
the Plan for any period of employment on or after January 1, 2020.
(e)    No Reallocation of Benefits. For avoidance of doubt, effective as of
January 1, 2020, no benefit payments shall be reallocated from the Plan to RIP,
or from RIP to the Plan, by


17

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




virtue of any changes to the applicable limitations under Sections 401(a)(17)
and 415 of the Code or otherwise.
(f)    Vesting Service Continues. For avoidance of doubt, a Participant shall
continue to receive vesting service for any period of employment on or after the
applicable freeze date referenced in this Section 8.11 for purposes of
determining his or her vesting under Section 4.1 and his or her eligibility to
commence benefits under Section 5.2(d).
8.12    Special Rules for Participants With Same-Sex Domestic Partners.
(a)    Generally. Effective January 1, 2013, except as specified under this
Section 8.12 or as prohibited by applicable law, to the extent the Plan provides
for any benefit, right, feature, restriction, or obligation relating to, or
upon, a Participant’s “spouse”, “Beneficiary”, “survivor”, or “surviving spouse”
(or any individual having a similar relationship to the Participant), the Plan
Administrator shall also apply such benefit, right, feature, restriction, or
obligation to a Participant’s “same-sex domestic partner” (as defined in (b)
below) in a uniform and non-discriminatory manner that is similar to how an
opposite-gender spouse would be treated under the Plan.
(b)    Definition of “Same-Sex Domestic Partner”. For purposes of this Section
8.12, the term “same-sex domestic partner” means the sole, same-sex person who
is in a marriage, civil union, domestic partnership, or legal relationship
similar thereto, with the Participant as recognized under the laws of the
federal government or a state government of the United States of America,
including its territories and possessions and the District of Columbia (or, with
respect to any other country, legally recognized by the equivalent government(s)
thereof). The Plan shall continue to treat such relationship as a same-sex
domestic partnership, regardless of whether the Participant and his same-sex
domestic partner remain in the jurisdiction where the relationship was legally
entered into. In the event more than one person meets this definition for a
given Participant, then the “same-sex domestic partner” shall be the person who
first met the criteria in this definition. Notwithstanding anything herein to
the contrary, if a Participant has a spouse recognized for purposes of federal
law, no person will qualify as the Participant’s same-sex domestic partner
unless such Participant’s marriage to such spouse is first lawfully dissolved.
Except with respect to determining the length of time the same-sex domestic
partner has satisfied the definition of same-sex domestic partner under the
Plan, a Participant shall be considered to have a same-sex domestic partner only
with respect to periods beginning on or after January 1, 2013, regardless of
when such same-sex partnership was created.
(c)    Exceptions.
(1)    Determination of Status as a “married Participant”. For purposes of
Section 5.2(c)(1), a Participant shall be considered a “married Participant”
only if the Participant has a spouse recognized for purposes of federal law. For
avoidance of doubt, a Participant with a same-sex domestic partner is considered
to be an “unmarried Participant” and is not required to obtain the same-sex
domestic partner’s consent for the election of any form of payment provided
under the Plan, and the normal form of benefit for purposes of Section 5.2(c)(1)
for any such Participant shall be a single life annuity for the Participant’s
life.


18

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




(2)    Determination of Unforeseeable Emergency. Only a spouse recognized for
purposes of federal law shall be considered a “spouse” for purposes of applying
the definition of “Unforeseeable Emergency” in Section 1.1(cc).
(3)    Domestic Relations Orders. Only a spouse recognized for purposes of
federal law or another “alternate payee” (as defined under Section 414(p) of the
Code) may enforce a domestic relations order against the Plan or a Participant’s
interests hereunder pursuant to Section 8.6.
8.13    Determination of “spouse”. The term “spouse” means the person who is the
Participant’s spouse for federal tax purposes.


*** SIGNATURE PAGE FOLLOWS ***


19

--------------------------------------------------------------------------------

Caterpillar Inc.
Supplemental Retirement Plan
(formerly known as the Caterpillar Inc. Supplemental Pension Benefit Plan)
(As Amended and Restated Effective as of January 1, 2020)


Table of Contents
(continued)
Page




IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its duly
authorized representative as of the 12th day of December 2019.
Caterpillar Inc.




/s/ Cheryl H. Johnson

Cheryl H. Johnson
Chief Human Resources Officer






20